Exhibit 10(a)

FIRM TRANSPORTATION AGREEMENT

This AGREEMENT, entered into as of the 1st day of September 2003, by and between
Northern Illinois Gas Company d/b/a Nicor Gas Company, hereinafter referred to
as "NICOR Gas" or "Nicor Gas", and North Shore Gas Company, hereinafter referred
to as "North Shore".

Witnesseth:

Whereas,

Nicor Gas is a public utility subject to the regulatory jurisdiction of the
Illinois Commerce Commission under the Illinois Public Utilities Act; and



Whereas,

North Shore is a public utility subject to the jurisdiction of the Illinois
Commerce Commission under the Illinois Public Utilities Act; and



Whereas,

North Shore desires to effectuate transportation service for general system
supply deliveries; and



Whereas,

Nicor Gas currently owns, operates and maintains certain natural gas
transmission facilities which could be used to transport natural gas within the
state of Illinois from the facilities of ANR Pipeline Company ("ANR") near
Hampshire, Illinois to the facilities of North Shore; and



Now, Therefore,

in consideration of the premises of the mutual agreements hereinafter set forth,
Nicor Gas and North Shore agree as follows:



Article I. Definitions

1.01

The term "gas" shall mean natural gas that meets the quality standards contained
in ANR Pipeline Company's FERC Gas Tariff.

1.02

The term "day" shall mean the period of twenty four (24) consecutive hours
beginning and ending at 9:00 a.m. Central Time (prevailing time in the Central
Time Zone). The date of a day shall be that of its beginning.

1.03

The term "month" shall mean a period beginning with the first day of the
calendar month and extending through the last day of that month.

1.04

The term "cubic foot of gas" for the purpose of gas measurement hereunder shall
mean the amount of gas necessary to fill a cubic foot of space in an absolute
pressure base of fourteen and sixty-five-hundredths pounds per square inch
absolute (14.65 psia) at a temperature of sixty (60) degrees Fahrenheit.

1.05

The term "Mcf" for the purpose of gas measurement hereunder shall mean one
thousand (1,000) cubic feet of natural gas.

1.06

The term "Btu" shall mean one (1) British Thermal Unit, the amount of heat
required to raise the temperature of one (1) pound of water one (1) degree
Fahrenheit at sixty (60) degrees Fahrenheit and the term "MMBtu", shall mean one
million (1,000,000) Btu.



--------------------------------------------------------------------------------



2

1.07

The term "thermally equivalent" shall mean an equal amount of heating value,
expressed in Btu or MMBtu.

1.08

The term "receipt point" shall mean the point at which NICOR Gas shall receive
natural gas deliveries from North Shore. The receipt point shall be the
interconnection between ANR Pipeline Company's facilities and Nicor Gas'
facilities known as Hampshire.

1.09

The term "delivery point" shall mean the point at which NICOR Gas shall make
natural gas deliveries to North Shore. The delivery point shall be the
interconnection between Nicor Gas' facilities and North Shore's facilities known
as Busse Road.

1.10

The term "contract year" shall mean any period of twelve consecutive months,
which ends on October 31st during the term of this Agreement.


Article II. Firm Transportation Service

2.01

Maximum Daily Service.

 

The maximum daily firm contract quantity of gas which NICOR Gas shall transport
from the receipt point to the delivery point for North Shore hereunder shall be
65,000 MMBtu. Any subsequent contract year(s) beginning no earlier than November
1, 2004 may have higher maximum daily firm contract quantities if mutually
agreed upon by NICOR Gas and North Shore. Any increase in contract quantities
agreed to by NICOR Gas and North Shore shall be conditioned on any requirements
of the Illinois Commerce Commission ("ICC").

2.02

Service Nominations.

 

Service under this Agreement shall be subject to NICOR Gas' receipt of daily
service nominations or mid-day changes in daily service nominations. All such
service nominations shall be made to the Gas Control Department of NICOR Gas by
telephone call and subsequently verified by electronic or telephone facsimile
transmission of a form provided for that purpose. Daily service nominations
shall be submitted by 9:00 a.m. on the day prior to the start of any day on
which gas is to flow. Any mid-day change in service nomination shall, unless
otherwise agreed to by Nicor Gas, be submitted at least one hour in advance of
such mid-day service change.

NICOR Gas reserves the right to contact ANR for the purposes of confirming any
nominations hereunder. Each firm service nomination hereunder shall be deemed to
be confirmed by NICOR Gas unless NICOR Gas specifically notifies North Shore
within one hour following such service nomination that ANR has failed to confirm
such nomination or if North Shore is unable to receive a comparable hourly rate
of transportation deliveries. NICOR Gas shall have no obligation to accept or
confirm any mid-day nomination change, which revises the total daily delivery
volume to less than the total volume of gas which NICOR Gas has already
delivered to North Shore for that day.



--------------------------------------------------------------------------------



3

2.03

Receipt and Delivery Obligations.

 

NICOR Gas shall have no obligation to accept the receipt of gas at ANR-
Hampshire from North Shore at any hourly rate which exceeds 6.25% of any
confirmed daily service nomination. Further, no such excess gas shall be
accepted for receipt unless NICOR Gas can effectuate a comparable hourly rate of
gas deliveries, on a thermally equivalent basis, into North Shore's facility.
For the purpose hereof, NICOR Gas shall have no transportation service
obligation unless North Shore can effectuate the delivery of gas into the NICOR
Gas system at the receipt point. Same day transportation deliveries by NICOR Gas
to North Shore shall be effectuated at a delivery pressure of not less than 275
pounds per square inch. NICOR Gas shall have no transportation service
obligation unless North Shore can accept NICOR Gas deliveries at the delivery
point.

2.04

Unauthorized Daily Services.

 

For the purpose hereof, unauthorized daily service shall mean any variation,
either positive or negative, by which North Shore's actual delivery to NICOR Gas
on any day at the receipt point varies by more than five percent, from the
service quantity which was nominated and confirmed for that day. In the event of
any such unauthorized daily service, North Shore shall, in addition to all other
charges hereunder, become responsible for any unauthorized daily service charge
which shall be equal to the product of multiplying (1) the total variation
between the actual and nominated receipts from North Shore at the receipt point
for such day of unauthorized daily service by (2) the greatest of (i) the per
MMBtu unit charge of any applicable pipeline penalty or penalties incurred by
Nicor Gas as a result of any use of unauthorized daily service hereunder, (ii)
the applicable per MMBtu unit charge under North Shore's Illinois Commerce
Commission tariff for any similar use of unauthorized daily service, or (iii) a
charge of $10.00 per MMBtu.

2.05

Failure of Transportation Service.

 

For the purpose hereof, failure of transportation service shall mean any
variation (other than as a result of unauthorized daily services), positive or
negative, by which Nicor Gas' actual delivery to North Shore at the delivery
point varies, by more than five percent, from the quantity delivered by North
Shore to Nicor Gas at the receipt point. In the event of any such failure in
which the delivery at the delivery point is less than delivery at the receipt
point, Nicor Gas shall be liable to North Shore for (a) the product of $0.025
per MMBtu and the quantity of the variation, and (b) any actual pipeline charges
or penalties incurred by North Shore as a result of such failure. In the event
of any such failure in which the delivery at the delivery point is greater than
delivery at the receipt point, Nicor Gas shall be liable to North Shore for any
actual pipeline charges or penalties incurred by North Shore as a result of such
failure.



--------------------------------------------------------------------------------



4

2.06

Limitation of Liability.

 

Nicor Gas and North Shore acknowledge that the remedies set forth in Sections
2.04 and 2.05 of this Agreement shall be the sole and exclusive remedies
available for non-performance under the referenced sections. Notwithstanding any
provision of this Agreement to the contrary, neither party shall be liable to
the other for incidental, indirect, consequential, exemplary, punitive or other
special damages of any kind whatsoever in conjunction with the performance or
non-performance of this Agreement, including, without limitation, damages for
lost profits, loss of use of revenue, or losses by reason of cost of capital,
regardless of the legal theory of such recovery.


Article Ill. Charges and Terms of Payment

3.01

Charges.

 

The following charges shall apply for each month during the contract term
hereof:

 

a.

A monthly reservation charge of $49,075, applicable to each of the months of
November through March in each contract year; which is equal to North Shore's
maximum daily firm contract quantity of 65,000 MMBtu times $0.025 per MMBtu
times 151 days divided by 5 months, and

 

b.

A monthly commodity charge equal to the product obtained by multiplying the
total MMBtu of firm volumes received from North Shore at the receipt point by
$.01 per MMBtu. Such charges and amounts shall be inclusive of any unaccounted
for gas requirement by NICOR Gas; and

 

c.

Any charge or amount as agreed upon or otherwise assessed pursuant to Sections
2.04, 3.04, and 3.06 hereof.

3.02

Billing.

 

No later than the tenth (10th) of each calendar month NICOR Gas shall render an
invoice, including supporting volume statements, to North Shore for firm
transportation service during the previous month.

3.03

Notices.

 

Any notice required or permitted to be given under this Agreement, or any notice
that North Shore or Nicor Gas may desire to give to the other, shall be in
writing and shall be deemed to have been received (i) upon receipt thereof if
sent by hand delivery; (ii) on the day of transmission if sent by facsimile on a
business day or on the next following business day if sent on a non-business day
or after 5:00 p.m. Central Time on a business day; or (iii) upon the third
business day following the posting thereof if sent by mail, provided such notice
is addressed as follows:



--------------------------------------------------------------------------------



5

 


Notices, except for operating communications, to North Shore shall go to:

 

North Shore Gas Company
150 North Michigan Avenue
Gas Supply Administration
39th Floor
Chicago, Illinois 60601

 

 

 

Attn:

Mr. David Wear

 

Telephone:

(312) 762-1647

 

Facsimile:

(312) 762-1671

 


Operational communications to North Shore shall go to:

 

North Shore Gas Company
130 East Randolph Drive
Gas Control Department
20th Floor
Chicago, Illinois 60601

 

 

 

 

Attn:

Gas Control Supervisor

 

Telephone:

(312) 240-4754

 

Facsimile:

(312) 240-4762

 


Notices, except for operating communications, to Nicor Gas shall go to:

 

Nicor Gas
1844 Ferry Road
Naperville, Illinois 60563

 

 

 

 

Attn:

Ms. Maureen Williams

 

Telephone:

630 983-8676 ext. 2245

 

Facsimile:

630 983-0053

 


Operational communications to Nicor Gas shall go to:

 

Nicor Gas
1844 Ferry Road
Naperville, Illinois 60563

 

 

 

 

Attn:

Assistant Manager Gas Control

 

Telephone:

630 983-8676 ext. 2222, or 630 983-7405

 

Facsimile:

630 983-0053



--------------------------------------------------------------------------------



6

3.04

Payment.

 

On or before the twentieth (20th) day of any month in which an invoice is
rendered, North Shore shall pay all amounts due by wire transfer to a bank
designated by NICOR Gas; provided; however, for any delay by NICOR Gas in
issuing a monthly billing statement beyond the tenth (10th) day of the month
North Shore shall have a corresponding number of days beyond the twentieth
(20th) day of the month to make such payment. If North Shore fails to pay the
amount of any bill or any portion thereof, by the prescribed due date, then for
any past due amount, North Shore shall be subject to late payment charges equal
to the lesser of (i) the then-effective prime rate of interest published under
"Money Rates" by The Wall Street Journal, plus one percent (1%) per annum from
the date due until the date of payment, or (ii) the maximum applicable lawful
interest rate.

If North Shore in good faith shall dispute the amount of the bill, North Shore
shall pay to NICOR Gas the undisputed amount of such bill. If such dispute is
resolved such that North Shore owes Nicor Gas all or part of the disputed
amount, North Shore shall pay such amount to Nicor Gas, and such payment shall
additionally include interest from the date of such underpayment to the date of
payment to Nicor Gas computed at the equivalent of the late payment charge set
forth in the preceding paragraph. Nicor Gas shall have the right, upon five
business days' prior written notice, to terminate service hereunder for any
continued non-payment of undisputed amounts of any invoices rendered by NICOR
Gas, unless within such five (5) business days North Shore pays outstanding
undisputed amounts.

3.05

Disputes and Adjustments for Billing Errors.

 

All statements, billings, and payments shall be final unless questioned within
twenty-four (24) months from the date of billing statement or payment. Any error
so discovered as a result of a timely claim shall be corrected within thirty
(30) days of determination thereof.

3.06

Tax Reimbursement.

 

North Shore agrees to reimburse Nicor Gas for all taxes, other than State or
Federal Income Taxes, that may be levied upon and/or be paid by Nicor Gas, with
respect to revenues or gross receipts derived from transportation service
performed hereunder.


Article IV. Delivery Point

4.01

Delivery Point.

 

Nicor Gas shall own, operate and maintain, at its expense, an interconnection
with North Shore's facility at the interconnect between Nicor Gas and North
Shore near Busse Road, Illinois. Nicor Gas shall be fully responsible for the



--------------------------------------------------------------------------------



7

 

operation and the control of such interconnection and shall be responsible for
costs associated with all equipment for gas metering, Btu measurement, gas
control and odorization, and for the cost of calibrating such equipment, for
purposes of the delivery point under this Agreement.


Article V. Term of Contract

5.01

Subject to Article VIll hereof, transportation service under this Agreement
shall commence November 1, 2003, and shall continue thereafter through March 31,
2006. Service during the term of this Agreement is available only from November
1, to March 31, during any contract year.


Article VI. Force Majeure.

6.01

In the event of either party being unable, wholly or in part, by reason of force
majeure to carry out its obligation hereunder (other than North Shore's
obligation to make payment of any amounts due and payable to Nicor Gas), it is
agreed that such party shall give notice and reasonably full particulars of such
force majeure, by telephone followed with written confirmation by telephone
facsimile transmission, to the other party within reasonable time after the
occurrence of the cause relied on, and the obligation of the party giving such
notice, so far as such party is affected by such force majeure, shall be
suspended and cancelled upon notice of such force majeure event. Notwithstanding
the suspension of service, the party that suffers the force majeure shall make
reasonable efforts to remedy the cause(s) thereof with reasonable dispatch.

The term, "force majeure", as used herein, shall mean acts of God; strikes,
lockouts, or other industrial disturbances; conditions arising from a change in
governmental laws, orders, rules, or regulations; acts of public enemy; wars,
blockades; insurrections; riots; epidemics; landslides; lightning; earthquakes;
fires; storms; floods; washouts; arrests and restraints of governments and
people; civil disturbances; explosions; breakage or accidents to machinery or
lines of pipe; the necessity for making repairs, tests or alterations of
machinery or lines of pipe; freezing of wells or lines of pipe; partial or
entire failures of wells, processing, or gasification facilities, interruption
or failures of any upstream or downstream pipelines relied upon to provide
service; and any other causes, whether of the kind herein enumerated or
otherwise, not within the control of the party claiming the suspension, and
which by exercise of due diligence, such party is unable to prevent or overcome.
The term "force majeure", shall exclude the risk of any regulatory order or
other regulatory requirement which may hereafter impact North Shore's use of
service hereunder or prevent recovery of any costs associated with North Shore's
payment obligations to Nicor Gas.

It is understood and agreed that the settlement of strikes or lockouts shall be
entirely within the claiming party's discretion and that the above requirement
that any force majeure shall be remedied with all reasonable dispatch shall not
require settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
claiming party.



--------------------------------------------------------------------------------



8


Article VII. Miscellaneous

7.01

Headings and Subheadings.

Any headings or subheadings contained in this Agreement are used solely for
convenience and shall not constitute a part of or otherwise be used to interpret
the meaning of this Agreement.

7.02

Assignment.

This Agreement shall not be assignable to any other party without prior written
express approval from the other party.

7.03

Entire Agreement.

This Agreement shall constitute the entire agreement of the parties hereunder as
to the matters contained herein, and there are no oral promises, agreements, or
warranties affecting this Agreement.

7.04

Non-Waiver.

The waiver of any default or right to require performance under this Agreement
shall not operate as a waiver of any future default or right to require
performance, whether of like or different character or nature.

7.05

JURISDICTION AND VENUE. THE PARTIES AGREE THAT THE AGREEMENT EFFECTUATED
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW AND THAT
VENUE SHALL BE IN A STATE OR FEDERAL COURT IN ILLINOIS WITH RESPECT TO ANY CAUSE
OF ACTION BROUGHT UNDER OR WITH RESPECT TO THIS AGREEMENT.

7.06

Confidentiality.

The terms of this Agreement shall be kept confidential by the parties, except to
the extent that any information must be disclosed to a third party as may be
required by law or regulatory proceeding or for the purpose of effectuating
service; in the event of such disclosure, the disclosing party shall attempt to
obtain a protective order or enter into a protective agreement.

7.07

Limitation on Use.

Transportation under this Agreement shall be solely for volumes transported to
North Shore for its general system supply. The capacity rights which North Shore
has hereunder may not be released to other parties, whether on a temporary or
permanent basis.

7.08

Warranty.

North Shore warrants that it will have and maintain good marketable title, or
the right to deliver, all gas delivered to Nicor Gas hereunder for
transportation service, and that such gas shall be free and clear of all liens
and adverse claims; and North Shore further agrees with respect to such gas to
fully indemnify Nicor Gas against any and all suits, actions, debts, accounts,
damages, costs (including attorney's fees), losses and expenses arising from or
out of any adverse claims of any and all persons to or against said gas.



--------------------------------------------------------------------------------



9


Article VIII. Approvals

8.01

The effectiveness of this Agreement and the continued provision of service
hereunder shall be subject to (1) the service provided hereunder remaining
subject to the exclusive jurisdiction of the Illinois Commerce Commission and
Nicor Gas maintaining its present status and exemption from FERC regulation, (2)
if required, Illinois Commerce Commission approval, in form and substance
acceptable to Nicor Gas, for Nicor Gas to operate the interconnection between
Nicor Gas and North Shore and to provide the firm transportation service under
the terms and at the rates contemplated herein, and (3) receipt of all other
government approvals and permits required to construct and operate any
facilities and to provide the transportation service contemplated hereunder. In
the event that Nicor Gas should invoke a termination of this Agreement for the
reasons set forth in item No. 1 of the preceding sentence, then Nicor Gas shall
provide sixty (60) days' advance written notice of termination to North Shore,
except that if such termination date falls between November 1 and March 31,
inclusive, then termination shall be effective March 31 following the written
notice of such termination; provided, if the loss of Illinois Commerce
Commission jurisdiction is caused by the willful or negligent failure of North
Shore to use service hereunder in a manner consistent with the continued
exemption of this service and Nicor Gas from the jurisdiction of the FERC under
section 1 (c) of the Natural Gas Act, then Nicor Gas may terminate this
Agreement on five (5) days' advance written notice; provided further, in no
event shall Nicor Gas be required to provide any service for which it lacks
necessary regulatory approvals.

 

Agreed and Accepted By:

North Shore Gas Company

Northern Illinois Gas Company
d/b/a Nicor Gas Company

By: __________________________

By: _________________________

William E. Morrow
Executive Vice President

Theodore J. Lenart
Assistant VP Supply Operations